Citation Nr: 0206862	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  96-12 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for duodenal ulcer 
disease, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for allergic 
rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from August 1959 to 
August 1961 and from April 1968 to October 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1995 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

As the appellant's representative noted in his June 2002 
brief, the appellant was granted an increased evaluation for 
schizophrenia to 100 percent disabling effective from May 24, 
1994, by an October 1998 rating decision.  Because that is 
the highest possible disability rating and because the rating 
was effective from the date of the appellant's claim of 
entitlement to an increased evaluation for schizophrenia, the 
appellant's claim is moot and that issue is not before the 
Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant's duodenal ulcer disease is manifested by 
occasional melena and occasional vomiting of food content.

3.  The appellant's allergic rhinitis is manifested by 
congestion of the nasal turbinates but no nasal obstruction 
or atrophy.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent for duodenal ulcer disease have not been met.  38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7319 
(2001).

2.  The criteria for a compensable disability rating for 
allergic rhinitis have not been met.  38 C.F.R. § 4.97, 
Diagnostic Code 6501 (1996); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.14, 4.97, Diagnostic Code 6522 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

VA medical records dated from May 1994 to January 1996 showed 
that the appellant consistently and repeatedly denied any 
gross evidence of bleeding including melena.

At an August 1994 VA general medical examination, the 
examiner noted that the appellant was normocephalic with no 
evidence of pathology of the head, face, and neck.  The 
appellant wore a dental prosthesis, but his nose, mouth, and 
throat were otherwise normal.  The examiner diagnosed 
duodenal ulcer by history.

At a September 1994 VA intestines examination, the appellant 
claimed that he had had occasional minimal episodes of black 
stools, which were usually self limited.  The appellant had 
not had episodes of bleeding recently but was concerned 
because he was taking Coumadin anticoagulation as treatment 
for another disability.  He had not bled since he began 
taking the medication.  The appellant's abdomen was soft and 
depressible but not tender.  There was no visceromegaly.  
There was normal peristalsis and normal stools.  The 
appellant weighed 190 pounds, which was also his maximum 
weight in the past year.  He was not anemic.  There was no 
evidence of malnutrition, nausea, diarrhea, or constipation.  
An upper gastrointestinal x-ray examination showed peptic 
ulcer disease changes in the duodenal bulb.  The examiner 
diagnosed duodenal ulcer disease.

At a September 2001 VA nose, sinus, and larynx, and pharynx 
examination, the appellant complained of recurrent nasal 
stuffiness for years.  Only the appellant's turbinates were 
congested.  There was no purulent discharge.  There was no 
dyspnea at rest or exertion.  The appellant was treated with 
only one medication.  The appellant also had occasional 
headaches.  On examination, there was no nasal obstruction, 
no tenderness, no purulent discharge, and no crusting.  There 
was mild nasoseptal deviation to the right causing no 
obstruction.  The examiner diagnosed allergic rhinitis from 
mild deviation of nasal septum to the right causing no 
obstruction.

At a September 2001 VA stomach, duodenum, and peritoneal 
adhesions examination, the examiner noted that the 
appellant's claims folder and medical record were reviewed.  
There was no evidence of hospitalization or emergency room 
visit due to gastrointestinal conditions.  The appellant 
complained of occasional vomiting of food content.  He denied 
hematemesis but complained of occasional melena episodes.  He 
treated his symptoms with over-the-counter medications such 
as Zantac 75 milligrams.  He reported also a special diet 
that was free of irritants.  There was no history of 
circulatory disturbances or hyperglycemic reactions.  The 
appellant denied having diarrhea or constipation.  He 
complained of excessive bloating and heartburn associated 
with a burning sensation in his stomach.  All of these 
symptoms were relieved with Zantac.  The symptoms were not 
related to food ingestion.  The examiner noted that the 
appellant was obese.  The appellant reported weight gain of 
approximately ten pounds over twelve years.  There were no 
signs of anemia.  The examiner diagnosed duodenal ulcer 
disease and gastroesophageal reflux.



Analysis

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001); see also 66 Fed. Reg. 45620 (August 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a)) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 
45620, 45630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the veteran's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45620, 45630 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(5)).  Second, VA has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-31 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As discussed 
below, the RO fulfilled its duties to inform and assist the 
appellant on this claim.  Accordingly, the Board can issue a 
final decision because all notice and duty to assist 
requirements have been fully satisfied, and the appellant is 
not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In a July 2001 letter, 
the RO informed the appellant of the type of evidence needed 
to substantiate his claim, specifically the evidence required 
for higher disability ratings.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes that the discussions 
in the letter and a December 2001 supplemental statement of 
the case informed the appellant of the information and 
evidence needed to substantiate these claims and complied 
with VA's notification requirements.  

As for VA's duty to assist a veteran, the appellant not 
identified any treatment records regard a digestive system 
disorder or a respiratory system disorder that have not been 
obtained.  VA medical records have been obtained.  There is 
no indication that relevant (i.e., pertaining to treatment 
for the claimed disability) records exist that have not been 
obtained.  As for VA's duty to obtain any medical 
examinations, that was fulfilled by providing a VA 
examinations to the appellant in August 1994, September 1994, 
and September 2001.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2001).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2001); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2001).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2001), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2001).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2001).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  38 C.F.R. § 4.14 (2001).  Impairments associated 
with a veteran's service- connected disability may be rated 
separately unless they constitute the same disability or the 
same manifestation.  The critical element is that none of the 
symptomatology for any of the conditions can be duplicative 
of or overlapping with the symptomatology of the other 
conditions; the manifestations of the disabilities must be 
separate and distinct.  Esteban v. Brown, 6 Vet. App. 259 
(1994); see also Brady v. Brown, 4 Vet. App. 203, 206 (1993).


1.  Duodenal ulcer disease

The appellant's duodenal ulcer disease is rated as 10 percent 
disabling under Diagnostic Code 7305 for a duodenal ulcer 
that is mild, with recurring symptoms once or twice yearly.  
A 20 percent disability rating requires a moderate duodenal 
ulcer with recurring episodes of severe symptoms two or three 
times a year averaging 10 days in duration; or with 
continuous moderate manifestations.  For a 40 percent 
disability rating, there must be impairment of health 
manifested by anemia and weight loss or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four times per year.  A 60 percent disability rating 
requires a severe duodenal ulcer with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  38 C.F.R. § 4.114, Diagnostic Code 7305 (2001).

The symptoms reported by the appellant have been consistent.  
He has minimal episodes of melena.  He also has reported 
occasional vomiting of food content.  His abdomen was not 
tender.  There was no evidence of anemia, weight loss, or 
other impairment of his health.  The appellant has not had 
nausea, diarrhea, or constipation.  The evidence does not 
show recurring episodes of severe symptoms two or three times 
a year averaging 10 days in duration.  There is no evidence 
of hospitalization or emergency room visits due to 
gastrointestinal conditions, and the appellant has not 
reported any such episodes.  The evidence also does not show 
continuous moderate manifestations.  Although he has had 
episodes of vomiting and melena, these episodes have been 
described as "occasional" with regard to both the vomiting 
and the melena and "minimal" with regard to the melena.  
They are not continuous manifestations even were the Board to 
consider them moderate manifestations.  The appellant's 
disability more nearly approximates the criteria for a 10 
percent disability rating than the criteria for a 20 percent 
disability rating.  As such, the preponderance of the 
evidence is against an increased rating for the appellant's 
service-connected duodenal ulcer disease.


2.  Rhinitis

The appellant's service-connected rhinitis was originally 
evaluated under Diagnostic Code 6501.  During the pendency of 
this appeal, regulatory changes amended the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (1996), including the 
rating criteria for evaluating diseases of the nose and 
throat.  See 61 Fed. Reg. 46720-46731 (September 5, 1996).  
This amendment was effective October 7, 1996.

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the Board must evaluate 
the appellant's claim for an increased rating from October 7, 
1996, under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  For any date 
prior to October 7, 1996, the Board cannot apply the revised 
regulations.

The RO considered the old regulations in a January 1996 
Statement of the Case and provided the rating criteria to the 
appellant.  The RO considered the new regulations in a 
December 2001 Supplemental Statement of the Case and provided 
the rating criteria.  Therefore, the appellant and his 
representative were given notice of the old and new 
regulations and have had an opportunity to submit evidence 
and argument related to both regulations.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Prior to the October 1996 change, the disorder was rated 
under the criteria of Diagnostic Code 6501 for atrophic, 
chronic rhinitis.  Under that diagnostic code, rhinitis 
warranted a 10 percent evaluation if it resulted in definite 
atrophy of the intranasal structure and moderate secretion.  
38 C.F.R. § 4.97, Diagnostic Code 6501 (1996).  A 30 percent 
evaluation was warranted for moderate crusting and ozena, 
atrophic changes.  Id.  The October 1996 regulatory change 
deleted Diagnostic Code 6501 and added Diagnostic Code 6522 
for allergic or vasomotor rhinitis.  Under Diagnostic Code 
6522, a 10 percent rating is warranted when there are no 
polyps, but with greater than 50-percent obstruction of nasal 
passage on both sides or complete obstruction on one side.  
38 C.F.R. § 4.97, Diagnostic Code 6522 (2001).  A 30 percent 
rating is warranted when there are polyps.  Id.

Neither set of regulations is more favorable to the 
appellant's claim because he fails to satisfy the criteria 
for a compensable disability evaluation under either set of 
criteria.  More specifically, the evidence of record does not 
show that the appellant has definite atrophy of the 
intranasal structure and moderate secretion or that the 
appellant has greater than 50-percent obstruction of nasal 
passage on both sides or complete obstruction on one side.  
38 C.F.R. § 4.97, Diagnostic Code 6501 (1996); 38 C.F.R. § 
4.97, Diagnostic Code 6522 (2001).  At an August 1994 VA 
general medical examination, the appellant's nose was normal.  
At a September 2001 VA nose, sinus, and larynx examination, 
only the appellant's turbinates were congested.  There was no 
nasal obstruction, no purulent discharge, and no crusting.  
In short, the appellant demonstrates none of the symptoms 
necessary for a compensable evaluation under either set of 
rating criteria.  Therefore, a compensable evaluation for the 
appellant's rhinitis is not warranted because the 
preponderance of the evidence is against it.



ORDER

Entitlement to an increased evaluation for duodenal ulcer 
disease, currently evaluated as 10 percent disabling, is 
denied.

Entitlement to a compensable evaluation for allergic rhinitis 
is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


